Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 20-61503-CIV-SINGHAL / Valle


 SAMMY EDWARDS and EDDIE BROWN,

                Plaintiffs,

        v.

 GRAMPA’S REAL ESTATE, INC., a
 Florida profit company d/b/a GRAMPA’S
 BAKERY & RESTAURANT, and CAROL
 GRAMPA,

              Defendants.
 ____________________________________________/

                          RESPONSE TO ORDER TO SHOW CAUSE

        The Plaintiffs, SAMMY EDWARDS and EDDIE BROWN, by and through undersigned

 counsel, respond to the Court’s Order to Show Cause (ECF # 6), dated September 25, 2020, and

 states as follows:

        The Court has inquired into whether service of process was effectuated against the

 Defendants, and if not, why the case should not be dismissed. See Order to Show Cause at 1.

 Although, to date, the Defendants have not been served with process, it has definitely not been

 for a lack of trying. As set forth herein, the Plaintiffs have been diligently trying to serve the

 Defendants, and the undersigned counsel has been personally involved with those efforts.

        By way of background, the Defendants operated a restaurant in Dania Beach, Florida,

 where the Plaintiffs worked as cooks. Shortly after the COVID-19 pandemic started, the

 Defendants’ restaurant shut down. The restaurant has been closed since that shutdown, and there

 has been no activity at the restaurant location for the past few months. The restaurant is vacant.
Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 2 of 8




          The sole owner of GRAMPA’S REAL ESTATE, INC. (hereinafter, “GREI”) is Defendant,

 CAROL GRAMPA (“Grampa”). Co-Defendant, Grampa is listed as the Registered Agent for

 GREI. See Exhibit A. The address provided for the registered agent is the same location of the

 now-shuttered restaurant. Id.

          Because the subject restaurant has been closed for many months, the Plaintiffs’ process

 server has been unable to serve the registered agent at her official address—the one Defendants

 provided to the Florida Secretary of State. See id. Moreover, because the restaurant is closed,

 there are no officers, director, managers, or even employees available to accept service of process.

          The undersigned counsel has been able to identify Grampa’s home address in Hollywood.

 The Plaintiff’s process server has been out to the house numerous times. The process server has

 knocked, as well as called Ms. Grampa, in order to seek her cooperation with service of process.

 The Plaintiff’s process server has heard Grampa’s door barking when she has gone to serve the

 Summons and Complaint,, has seen a car in front of the residence, and has noticed the subject

 home as a video doorbell. The video doorbell allows Grampa to see who is approaching and/or

 knocking on the door.

          Grampa has not, yet, accepted service of process. There is no doubt, however, that Grampa

 is aware of this lawsuit.1 Last week, the undersigned counsel learned that Ms. Grampa has an

 attorney, Stephen Straley, Esq. Undersigned counsel called attorney Straley to discuss the claims,

 discuss the potential resolution of the case, and discuss the problems effectuating service on

 Grampa. Mr. Straley acknowledged that Grampa was aware of this lawsuit. However, he would




 1
   The Plaintiffs also sent pre-suit written settlement demands to the Defendants and requested copies of Plaintiffs’
 time and pay records. The pay/time records were never provided, the matter was not settled, and so, the instant
 lawsuit was commenced.
Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 3 of 8




 not agree to enter into an arrangement whereby Grampa would simply open the door for the process

 server, or otherwise cooperate.

        Nevertheless, attorney Straley was open to the Parties discussing settlement. Those

 discussions are ongoing, and the Defendants are currently reviewing the applicable time records

 to determine whether a settlement can be achieved.

        Notwithstanding those ongoing settlement discussions, the Plaintiff’s process server is

 still actively trying to serve Ms. Grampa, both in her individual capacity, as well as registered

 agent for GREI. From the Plaintiff’s perspective, it is firmly believed that Ms. Grampa is

 avoiding service of process.

        Pursuant to Florida Statutes, Section 48.181, the Plaintiff may be able to show that

 Grampa (as registered agent), is concealing her whereabouts, and therefore, may be able to serve

 the Florida Secretary of State with service of process. However, prior to Plaintiff’s process

 server being able to definitively say that, she must continue to make some additional efforts to

 serve the Defendants.

        In sum, the Plaintiff preys the Court will not dismiss this action, but instead, requests the

 Court extend the time to serve the Defendants with process, by sixty (60) days. To use that time

 productively, the Plaintiff will aggressively continue efforts to serve the Defendants with

 process. If the Plaintiffs are successful, they will promptly file Affidavits of Service so the Court

 will know what is going on. At the same time, the Plaintiff is also trying to see whether a

 settlement can be achieved. Certainly, if a settlement can be achieved, it will same attorney and

 judicial time and resources.
Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 4 of 8




                                    Respectfully submitted,

                                    BOBER & BOBER, P.A.
                                    Attorneys for Plaintiff
                                    2699 Stirling Road, Suite-A304
                                    Hollywood, FL 33312
                                    Phone: (954) 922-2298
                                    Fax: (954) 922-5455
                                    peter@boberlaw.com

                                    By: s/. Peter Bober
                                    FBN # 0122955
Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 5 of 8




                        EXHIBIT A
            Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 6 of10/5/20,
Detail by Entity Name                                                                      8 2:41 PM

 Florida Department of State                                                                                          DIVISION   OF   C O R P O R AT I O N S




      Department of State / Division of Corporations / Search Records / Search by Entity Name /




         Detail by Entity Name
         Florida Profit Corporation
         GRAMPA'S REAL ESTATE, INC.
         Filing Information

         Document Number                   329700
         FEI/EIN Number                    XX-XXXXXXX
         Date Filed                        05/06/1968
         State                             FL
         Status                            ACTIVE
         Principal Address

         17 SOUTHWEST FIRST STREET
         DANIA, FL 33004


         Changed: 04/24/2000
         Mailing Address

         17 SOUTHWEST FIRST STREET
         DANIA, FL 33004

         Changed: 04/24/2000
         Registered Agent Name & Address

         GRAMPA, Carol
         17 SOUTHWEST FIRST STREET
         DANIA, FL 33004

         Name Changed: 04/06/2015

         Address Changed: 04/06/2015
         Officer/Director Detail

         Name & Address


         Title PD

         Grampa, Carol
http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultD…a%27s%20real%20estate&listNameOrder=GRAMPASREALESTATE%203297000              Page 1 of 3
            Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 7 of10/5/20,
Detail by Entity Name                                                                      8 2:41 PM

         Grampa, Carol
         17 SOUTHWEST FIRST STREET
         DANIA, FL 33004


         Title SD

         GRAMPA, CAROL
         17 SOUTHWEST FIRST STREET
         DANIA, FL 33004


         Annual Reports

         Report Year          Filed Date
         2018                 01/14/2018
         2019                 01/27/2019
         2020                 04/26/2020


         Document Images

         04/26/2020 -- ANNUAL REPORT    View image in PDF format

         01/27/2019 -- ANNUAL REPORT    View image in PDF format

         01/14/2018 -- ANNUAL REPORT    View image in PDF format

         01/10/2017 -- ANNUAL REPORT    View image in PDF format

         03/08/2016 -- ANNUAL REPORT    View image in PDF format

         04/06/2015 -- ANNUAL REPORT    View image in PDF format

         02/24/2014 -- ANNUAL REPORT    View image in PDF format

         03/20/2013 -- ANNUAL REPORT    View image in PDF format

         01/04/2012 -- ANNUAL REPORT    View image in PDF format

         01/05/2011 -- ANNUAL REPORT    View image in PDF format

         03/15/2010 -- ANNUAL REPORT    View image in PDF format

         03/17/2009 -- ANNUAL REPORT    View image in PDF format

         04/14/2008 -- ANNUAL REPORT    View image in PDF format

         04/16/2007 -- ANNUAL REPORT    View image in PDF format

         04/10/2006 -- ANNUAL REPORT    View image in PDF format

         04/29/2005 -- ANNUAL REPORT    View image in PDF format

         04/28/2004 -- ANNUAL REPORT    View image in PDF format

         02/13/2003 -- ANNUAL REPORT    View image in PDF format

         04/11/2002 -- ANNUAL REPORT    View image in PDF format

         04/11/2001 -- ANNUAL REPORT    View image in PDF format

         04/24/2000 -- ANNUAL REPORT    View image in PDF format

         04/16/1999 -- ANNUAL REPORT    View image in PDF format

         04/30/1998 -- ANNUAL REPORT    View image in PDF format

         04/14/1997 -- ANNUAL REPORT    View image in PDF format

         05/01/1996 -- ANNUAL REPORT    View image in PDF format

         05/01/1995 -- ANNUAL REPORT    View image in PDF format


http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultD…a%27s%20real%20estate&listNameOrder=GRAMPASREALESTATE%203297000   Page 2 of 3
            Case 0:20-cv-61503-AHS Document 9 Entered on FLSD Docket 10/05/2020 Page 8 of10/5/20,
Detail by Entity Name                                                                      8 2:41 PM




                                                       Florida Department of State, Division of Corporations




http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultD…a%27s%20real%20estate&listNameOrder=GRAMPASREALESTATE%203297000   Page 3 of 3
